 



[tlogo.jpg]

 

ARCH THERAPEUTICS, INC.

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT (the “Amendment”) is made by
and between Arch Therapeutics, Incorporated (the “Company”) and William Cotter
(the “Employee”), effective as of March 13, 2014 upon approval by the Company’s
Board of Directors, with reference to the following facts:

 

WHEREAS, (i) the Company and the Employee entered into the Employment Agreement
dated as of July 2, 2013 (the “Agreement”) and (ii) the parties desire to amend
the Agreement as set forth herein.

 

NOW THEREFORE, in consideration of the foregoing recitals and the provisions
contained herein, the adequacy and sufficiency of which are hereby acknowledged,
the parties agree as follows:

 

1.Amendment. The Agreement is hereby amended as follows:

 

1.1Section 2 (a) of the Agreement is hereby deleted and replaced in its entirety
with the following:

 

Annual Base Salary. As compensation for Executive’s performance of his duties
hereunder, the Company shall pay to Executive an initial base annual salary of
two-hundred forty thousand dollars ($240,000), starting on February 1, 2014,
(the “Annual Base Salary”), payable in accordance with the normal payroll
practices of Company, less required deductions for state and federal withholding
tax, social security and all other employment taxes and payroll deductions. If,
due to the Company’s capital constraints, the Company is unable to pay to
Executive any portion of the Annual Base Salary when due, such unpaid portion of
the Annual Base Salary shall be deferred, without bearing interest, and shall
remain payable until such time as the Company’s capital constraints are resolved
and the outstanding Annual Base Salary is fully paid.

 

1.2Section 2 (b) of the Agreement is hereby deleted and replaced in its entirety
with the following:

 

Annual Bonus. Executive shall be eligible at the sole discretion of the Board of
Directors to receive an annual cash bonus in an amount up to twenty-five percent
(25%) of his then-current Annual Base Salary (the “Annual Bonus”). The actual
amount of the Annual Bonus will be determined by the Board of Directors based on
Executive’s achieving Company and personal goals established and mutually agreed
upon between the Executive and the Company. If awarded, the Annual Bonus will be
paid on or before March 15 of the year following the year in which the Annual
Bonus was earned. If, due to the Company’s capital constraints, the Company is
unable to pay to Executive any portion of the Annual Bonus when due, such unpaid
portion of the Annual Bonus shall be deferred, without bearing interest, and
shall remain payable until such time as the Company’s capital constraints are
resolved and the outstanding Annual Bonus is fully paid.

 

1

 

 

[tlogo.jpg]

 

2.Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the United States and the State of New York, without giving
effect to its conflict of law rules. Except for actions for injunctive or other
equitable relief, which may be brought in any court of competent jurisdiction,
any legal suit, action or proceeding arising out of or relating to this
Agreement shall be commenced in a federal court in the Commonwealth of
Massachusetts or in state court in the Commonwealth of Massachusetts, and each
party hereto irrevocably submits to the exclusive jurisdiction and venue of any
such court in any such suit, action or proceeding

 

3.Counterparts. This Amendment may be executed in separate counterparts, each of
which so executed and delivered shall constitute an original but all such
counterparts shall together constitute one and the same instrument and any one
of which may be used to evidence this Amendment.

 

4.Severability. All provisions of this Amendment are severable and any provision
which may be prohibited by law shall be ineffective to the extent of such
prohibition without invalidating the remaining provisions of this Amendment and
the parties hereto agree to cooperate to provide a legal substitute for any
provision which is prohibited by law.

 

5.Entire Agreement; Modifications and Amendments. This Amendment, together with
the Agreement, constitutes the entire agreement between the parties concerning
the subject matter hereof and supersedes all prior agreements and understandings
both oral and written, between the parties with respect to the subject matter
hereof. No provision of this Amendment may be amended or waived unless such
amendment or waiver is agreed to in writing, signed by the parties to this
Amendment.

  

[Remainder of Page Intentionally Left Blank]

 

2

 

 

[tlogo.jpg]

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first written above. 

 

WILLIAM COTTER       /s/ William Cotter   Name: William Cotter         ARCH
THERAPEUTICSS, INC.         By: /s/ Terrence W. Norchi, MD   Name: Terrence W.
Norchi, MD   Title: President and CEO  

 

[Signature Page to Employment Agreement Amendment]

 



3



